DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1-28-22 have been fully considered but they are not persuasive. 
1.  With regard to examiner’s comment about the claim(s) being confusing/awkward, the examiner appreciates the applicant’s comments (pages 7-9).
The applicant alludes to an amendment in their response/claims but all the examiner sees is the addition of a colon in the independent claims.  

2.  The NFOA (sent 10-29-2021) put forth the following:
“..1.  The following passage is from Applicant’s SPEC:
[0086] Certain embodiments provide solutions for carrying HARQ-ACK feedback information in PUSCH. For instance, in certain embodiments, a wireless communication device jointly channel codes CSI and HARQ-ACK bits, then multiplexes the jointly coded bits with coded data bits and transmits the multiplexed bits on a PUSCH. This approach can avoid puncturing of the coded data bits by the HARQ-ACK bits. In certain other embodiments, a wireless communication device multiplexes coded HARQ-ACK bits, coded CSI bits, and coded data bits such that the HARQ-ACK bits do not puncture the coded data bits”. 

	The examiner notes that the SPEC (and claims) put forth a negative limitation, ie. that there is “no” puncturing.   
	One way to properly reject a negative limitation is to find prior art that states the same thing, ie. that there is no puncturing.
	A second manner is to find a similar process where it does not mention the limitation, ie. multiplex/code data and transmit (which does not state that there was puncturing performed).
	The prior art applied is based on the second manner since the prior art teaches the multiplexing/code but does not explicitly teach puncturing.
	The above explicitly addresses applicant’s arugment(s) such as found at the top of page 11, ie. 
“The Examiner cites paragraph 57 of Lee to support the argument that the
multiplexing of data and UCI described in Lee is done without puncturing. However,
paragraph 57 appears to be silent with respect to whether the multiplexing includes
puncturing. Instead, the passage merely states, “the UE may multiplex data (for
example, UL-SCH data) with the CSI and/or the HARQ-ACK.”……” 
	Again, a design that does not explicity teach using puncturing (ie. “appears to be silent on puncturing”) properly rejects the limitaiton since it shows that Lee/Tiriola did not contemplate puncturing.
	The applicant’s response is cleverly written and appears to impute into Lee/Tiriola that they do in fact puncture when there is no teaching (or inkling) that they do.   A prior art reference is not required to put forth what they DON’T teach or contemplate (which is how the applicant argues above when they state that Lee “..appears to be silent with respect to whether the multiplexing includes puncturing”).  

	2.  The applicant’s first arguments is that Earnshaw and Kim teach puncturing, and while this may be true, Tiriola and Lee were applied to teach a variation that can be applied to Earnshaw/Kim.   Thusly, the prior art is readily modifiable as based on Tiriola/Lee.   
Nothing is “broken” by using this rejection – in fact, the applicant is attacking the references individually by not “combining” the teachings as is found in the 35 USC 103 rejection put forth.   
Essentially, the examiner starts the rejection with the teachings of Earnshaw/Kim and then modifies them with Lee/Tiriola (as is standard with a 35 USC 103 rejection).  Thusly, you can’t attached the references individually by stating that Earnshaw/Kim teach puncturing when Lee/Tiriola cure that deficiency (or rather, Lee/Tiriola change the design put forth by Earnshaw/Kim).
For example:  A claim states determining a mobile user’s location based upon GPS.
A rejection puts forth a mobile phone that uses triangulation whereby a second reference is added to show GPS on various mobile devices – thusly the combination shows a design that would replace the triangulation with the GPS.
Then the applicant argues that the first piece of art is using triangulation and that is “wrong/moot”.   
The above example is akin to the applicant’s (first) argument, ie. that Earnshaw/Kim teach puncturing which is “wrong/moot” since that “difficienty” is modified by Lee/Tiriola to arrive at a design that does not explicitly teach puncturing.
In fact, applicant is making the examiner’s case, ie. that they started with a generic design that punctured data and they have modified it to not puncture.  One skilled can see that the opposite can be true (ie. taking a design with no puncturing and then adding puncturing).   So stating that Earnshaw/Kim use of puncturing cannot be modified with Lee/Tiriola is dubious/weak since applicant started with puncturing and then modified the design to not puncture data.   

3.  Applicant broadly argues against Lee stating that they are based on LTE teachings and that LTE teaches/must use puncturing.
i.  Firstly, Lee teaches that his design can be used in MANY different communication systems:
[0024] Techniques, apparatus and systems described herein can be used in various wireless access technologies such as Code Division Multiple Access (CDMA), Frequency Division Multiple Access (FDMA), Time Division Multiple Access (TDMA), Orthogonal Frequency Division Multiple Access (OFDMA), Single Carrier Frequency Division Multiple Access (SC-FDMA), etc. The CDMA may be implemented with a radio technology such as Universal Terrestrial Radio Access (UTRA) or CDMA2000. The TDMA may be implemented with a radio technology such as Global System for Mobile communications (GSM)/General Packet Radio Service (GPRS)/Enhanced Data Rates for GSM Evolution (EDGE). The OFDMA may be implemented with a radio technology such as institute of electrical and electronics engineers (IEEE) 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802-20, Evolved-UTRA (E-UTRA) etc. The UTRA is a part of a Universal Mobile Telecommunication System (UMTS). 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) is a part of an Evolved-UMTS (E-UMTS) using the E-UTRA. The 3GPP LTE employs the OFDMA in downlink (DL) and employs the SC-FDMA in uplink (UL). LTE-Advance (LTE-A) is an evolution of the 3GPP LTE. For clarity, this application focuses on the 3GPP LTE/LTE-A.  However, technical features of the present invention are not limited thereto.  [EMPHASIS ADDED]
Lee only puts forth a description that is based on 3GPP LTE/LTE-A and then he again further states that it can be applied to other mobile communication systems.
[From Para 24]:   “..For example, although the following description will be made based on a mobile communication system corresponding to a 3GPP LTE/LTE-A system, the following description can be applied to other mobile communication systems..” 
	ii.  Lee’s figure 2 does not teach any hardware that punctures data/bits nor any description stating th explicit use of puncturing (in the spec).  
	iii.  Lee’s figure 4 shows data being placed into a channel interleaver (S190) and there is no description of puncturing (ie. a word search of Lee’s application shows that the word puncture(s)/puncturing is not used).    Thusly, this properly rejects the applicant’s negative limitation that NO puncturing be used.
	iv.   Lee’s Figure 4 merely shows a generic process where data is coded and multiplexed into the channel interleaver without puncturing.
	The examiner asks the applicant to explicitly show where in Lee’s specification that he describes puncture(s)/puncturing.   Applicant’s comments do not rise to the level of what they claimed (ie. not puncturing) versus what Lee shows in Figure 4 and describes in his specification (again, remember that Lee stated he is merely using LTE as an example and many other communication systems (that don’t rely on Figure 4) can use Lee’s non-puncturing design.
	v.  Lee’s figure 4 merely shows that data is CODED before it is added to the channel interleave/multiplexer.   Steps 140, 150, 160 and 170 show data being applied to a coder and then coded data being outputted – these outputs are then applied to the channel interleaver/multiplexer and Lee does not describe any puncturing.
vi.  As found in “i” above, Lee allows for various different communcation systems to use his generic design (which would NOT inherently have to rely on Figure 4) and Lee also allows for various modifications within the spirit/scope of his invention (which again goes to using different communcation systems that don’t rely on Figure 4):
[0119] It will be apparent to those skilled in the art that various modifications and variations can be made in the present invention without departing from the spirit or scope of the inventions. Thus, it is intended that the present invention covers the modifications and variations of this invention provided they come within the scope of the appended claims and their equivalents.
	Can applicant shows for each/every communication system described in Para #24 above that puncturing MUST BE USED?	Please include this analysis in any future response.
Thusly steps i thru v above show that the applicant’s arguments are moot.
	

	4.  Turning to Tiriola, the examiner notes the following to rebut the applicant’s arguments:
i. Figure 2 was cited as showing a basic hardware design that does NOT teach puncturing.   Again, the applicant uses a negative limitation and one can properly reject a negative limitation by applying prior art that does explicitly teach using that limitation. 
Figure 2 shows a multiplexer (MUX) that receives various symbols, to include ACK/NACK, data and CQI.  
One skilled understands that a multiplexer does NOT pucture data, it merely takes the inputs and readies them for transmission (FDM, TDM, etc.) as they are are received.    There is no explicit step of puncturing data taught, hence it is not found in the design OR even contemplated by Tiriola.
ii.  Applicant argues that Tiriola is (only) using LTE which requires puncturing.   That is not the case, in fact, Tiriola states that LTE may be used (emphasis added}
[From Para 16]:  “..The cellular communication system may operate according to specifications of the 3.sup.rd generation partnership project (3GPP) long-term evolution (LTE) advanced or its evolution version”
	The phrase “may operate according to 3GPP” clearly means that the design can be applied to other systems which do not have to explicitly puncture data.	
iii.  Tiriloa also teaches that his inventive concepts are applicable to cellular or mobile communication systems defined in his specification BUT ALSO TO OTHER SUITABLE communication systems (which do not have to explicitly use the LTE design, which may or may not be hard-coded to use puncturing, as argued by the applicant):
[0055] The present invention is applicable to cellular or mobile communication systems defined above but also to other suitable communication systems. The protocols used, the specifications of cellular communication systems, their network elements, and terminal devices develop rapidly. Such development may require extra changes to the described embodiments. Therefore, all words and expressions should be interpreted broadly and they are intended to illustrate, not to restrict, the embodiment. It will be obvious to a person skilled in the art that, as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the examples described above but may vary within the scope of the claims.
	iv.  Similar to the examiner’s comments regarding Lee, the examiner asks the applicant to show where Tiriola explicitly teaches the concept of puncturing data in his specification.
	Clearly the applicant is relying on broad-brushed comments by the prior art inventor(s) and their drawings, which are merely added to assist in understanding the designs put forth.



5. Note that a double patenting rejection still is on the record (See below).  The examiner requests a signed Terminal Disclaimer to overcome this rejection.



(Independent claim 13 or 16)  +  (claim 2 or 3)  +  (claim 4 or 5)  +  claim 6
Independent claims 13 and 16 include the Rank Indicator.  
>> To make independent claims 1 and 7 allowable using the above template, please include the Rank Indicator data bits as well.


8.  To summarize:
i. There is a double patenting rejection on the record and the examiner requests a terminal disclaimer.
ii.  The applicant attacks the references individually by referencing that Earnshaw/Kim allude to puncturing (but this is cured by Lee/Tiriola).  One must look at the totality of the rejection, ie. a 35 USC 103 must be viewed as one combined reference and not in their individual parts.
iii. The claims use a negative limitation (no puncturing) which is properly rejected if there is a) an explicit teachings of not puncturing BUT ALSO if b) a reference does not contemplate using puncturing (ie. the spec/claims are devoid of that design/language).
In this specific case, Lee/Tiriola do not state anywhere that puncturing is used, thusly that meets the level of the examiner’s burden as based on the current claim language.
iv. The applicant appears to attempt to overcome Lee/Tiriola by somehow forcing their designs to be limited to only 3GPP LTE but that is not the case.  As previously shown above, Lee stated that his inventive design can be applied to myriad communications systems and there is no finding/language that they use puncturing.
Tiriola was applied to show a basic multiplexer combining 3 data streams and multiplexers do not puncture data, they combine/interleave.   Tiriola is not limited to 3GPP/LTE as was discussed above.  Thusly, the applicant cannot limit Lee/Tiriola only to 3GPP/LTE since a) those teachings were illustrative, b) were non-limiting and c) did not explicitly teach puncturing.
v.  The examiner asks the applicant to respond back with excerpts from Lee and Tiriola showing where they explicitly state in the specification that puncturing is used/required.  The examiner sees no passages that explicitly show Lee/Tiriola constraining their designs only to ones that uses puncturing.
vi.  Can applicant shows for each/every communication system described in Lee/Tiriola that puncturing MUST BE USED?	Please include this analysis in any future response.

The previous rejection is attached below and made FINAL.
The examiner believes, based on the arguments presented, that this rejection can stand-up to a pre-appeal and the board of appeals should any appeal be filed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,149,286 in view of {Tiriola et al. or Lee et al. US 2013/0163521}. 
The ‘286 patent teaches the entire claim but is silent on NOT puncturing the PUSCH.
See {Tiirola et al. or Lee et al. US 2013/0163521} below cited passages who teach multiplexing of the data and not puncturing.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the 10,149,286 patent, such that puncturing is NOT used, to provide the ability to NOT take data bits from the other data streams which can create problems/errors if too much data is lost due to the puncturing.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw US 2011/0269490 and further in view of Kim US 2013/0194951 and  {Tiirola et al. US 2017/0295564 or Lee et al. US 2013/0163521}. 
As per claims 1, 7, 13 and 16, Earnshaw 2011/0269490 teaches a method of operating a wireless communication device (Abstract, figures) with a memory, processor, and transceiver, comprising: 
Multiplexing coded Channel State Information (CSI) bits jointly with Hybrid Automatic Repeat Request (HARQ) Acknowledgement (HARQ-ACK) bits (note that ABSTRACT teaches “encoding” the data which is well known.  Para #9 teaches MCS which is modulation and coding schemes.  See also figure 10b which shows different types of bits that are coded and transmitted together, ie. CSI, HARQ-ACK, PUSCH DM-RS, etc.); 
  [0110] Accordingly, in one implementation of the present system, the CSI coding rate is adjusted in relation to the number of coded symbols to be allocated for HARQ ACK/NACKs. As the number of coded symbols allocated for HARQ ACK/NACKs increases, the CSI coding rate is increased since fewer modulation symbols are then available for the CSI transmission. In that case, to maintain the same level of reliability of CSI transmissions, the transmit power of the PUCCH may be increased. The base station can instruct the UE to increase the transmit power using transmit power control (TPC). Alternatively, the UE can increase its transmit power autonomously using a preconfigured offset when HARQ ACK/NACK is multiplexed with CSI in CSI-only PUSCH. The offset can be variable with respect to the amount of puncturing, or the number of transmitted HARQ ACK/NACK. Alternatively, the offset could be configured to have a value of zero by the base station such that additional uplink interference does not result. In all cases, the UE cannot increase its transmit power above the maximum possible transmission power that has been configured either for the UE (i.e. the power class of the UE) or by the base station (i.e. the maximum allowable transmission power for a cell).
multiplexing the jointly coded CSI and HARQ-ACK bits with coded data bits; and 
[0005] To facilitate communications, a plurality of different communication channels are established between a base station and a UE including, among other channels, a Physical Downlink Control Channel (PDCCH). As the label implies, the PDCCH is a channel that allows the base station to control a UE during downlink data communications. To this end, the PDCCH is used to transmit scheduling assignment or control data packets referred to as Downlink Control Information (DCI) packets to a UE to indicate scheduling to be used by the UE to receive downlink communication traffic packets on a Physical Downlink Shared Channel (PDSCH) or transmit uplink communication traffic packets on a Physical Uplink Shared Channel (PUSCH) or specific instructions to the UE (e.g., power control commands, an order to perform a random access procedure, or a semi-persistent scheduling activation or deactivation). A separate DCI packet may be transmitted by the base station to a UE for each traffic packet/sub-frame transmission.
[0010] Depending upon the uplink transmission resources available at a particular point in time, the UE may transmit the CSI information within UCI either on a Physical Uplink Control CHannel (PUCCH) resource or multiplexed into a PUSCH (Physical Uplink Shared CHannel) allocation.
[0012] If a PUSCH allocation is available, the CSI information may be first encoded and then multiplexed with an uplink shared channel (UL-SCH) transport block as described in sections 5.2.2.6 and 5.2.2.7 of TS 36.212, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 8)". http://www.3gpp.org/ftp/Specs/html-info/36212.htm, respectively. If no UL-SCH transport block is present, then the CSI information may be encoded to fill the PUSCH allocation as described in section 5.2.4 of TS 36.212, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 8)". http://www.3gpp.org/ftp/Specs/html-info/36212.htm.
Wherein the multiplexing comprises assigning the coded CSI bits for transmission on a first set of resource elements in the PUSCH (See Earnshaw above, teaches sending the coded CSI bits on at least a first transmission via first set of resources/elements in the PUSCH), and 
thereafter assigning the coded HARQ-ACK bits/coded bits for transmission on second and third sets of resource elements in the PUSCH, wherein the first, second and third sets of resource elements do not include any of the same resource elements (Earnshaw does teach that a specific carrier(s) can be used to signal CSI and then can be deactivated, hence that would leave only other carrier(s)/resources to transmit the HARQ-ACK bits and coded data bits – thusly, the first/second/third sets of resource elements would not include any of the same resource elements):
[0015] In a multi-carrier network implementation providing the functionality described above (e.g., allowing for explicit or implicit deactivation of carriers), there are several important considerations. A UE may be assigned certain uplink resources for reporting CSI information about the currently activated downlink carriers. In that case, it is important to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers. Furthermore, it is important that a UE be capable of indicating to a base station which (and possibly how much) CSI information (i.e. for which downlink carriers) is included in a particular control feedback transmission.
[0119] FIGS. 10a and 10b are illustrations of example subframes showing an alternative encoding of HARQ ACK/NACK information proximate to one or more reference symbols (RS). FIG. 10a illustrates a subframe including CSI for 4 carriers. The CSI information is distributed throughout the resource blocks, with CSI from one carrier being intermingled with CSI for another carrier. FIG. 10b illustrates the subframe of FIG. 10a including puncturing HARQ ACK/NACK transmissions. Referring to FIG. 10b, in contrast to FIG. 9b, the HARQ ACK/NACK data may be encoded proximate to one or more reference signals encoded within the resource block. As shown in FIG. 10b, the HARQ ACK/NACK data is encoded proximate to the PUSCH DM-RS puncturing the CSI for carrier 2. Accordingly, with reference to FIG. 10b, one option when constructing the subframe would be to layout the CSI assignments such that the CSI being punctured was mapped to the resource elements next to the reference symbols (e.g., any of columns 230 in FIG. 10a). The other CSI values would be further away from the reference symbols. To rotate through the different carriers when puncturing, the physical resource element CSI assignments could also rotate as a function of time (e.g. SFN). For example, CSI1 might be mapped to the REs next to the RS this time (and thus be punctured by the ACK/NACKs), while next time CSI2 might be mapped to those REs (and thus CSI2 gets punctured next time).
transmitting the multiplexed coded HARQ-ACK bits, coded CSI bits and coded data bits on a physical uplink shared channel (PUSCH) – (See above, such as Para #110).
But is silent on thereafter assigning the coded HARQ-ACK bits and coded bits for transmission on resource element(s) in the PUSCH (i.e. in that exact order, i.e. CSI bits first, then HARQ-ACK bits and then coded data bits last) AND such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits.  
Earnshaw does not elaborate on the order in which the CSI/HARQ/Data is multiplexed, nor does he state that he doesn’t puncture the data.  Earnshaw merely states that in addition to CSI, the UE data may also include HARQ ACK information (see Para #8 - In some cases, in addition to the CSI, UCI may also contain Hybrid Automatic Repeat reQuest (HARQ) acknowledgment/negative acknowledgement (ACK/NACK) information).    He also shows in Figures 9a-10b the frame/subframe/resource element structure for CSI, coded data and puncturing HARQ-ACK data BUT there is no discussion on the exact order in which the frame is filled.   Lastly, he teaches that modifications within the spirit/scope of the teachings can be made (see Para’s #141-142), thusly one skilled would be motivated to modify the order in which the data is added to the frame/subframe/resource element(s).
At least Kim (US 2013/0194951 – See PTO 892) teaches in Figure 4 an order in which the data bits are multiplexed with CSI bits (#420) and then the HARQ-ACK bits are added (#430).
Furthermore, Applicants Admitted Prior Art (AAPA), pertinent but not cited teaches that the channel coded CSI bits are added, then the coded data bits are interleaved, then the HARQ-ACK bits are added last (See Para #17).
Thusly, one skilled sees that Earhshaw allows for different designs within the spirit/scope, Kim teaches data bits are multiplexed with CSI bits and then HARQ-ACK bits are added (also the AAPA teaches that CSI bits are added first, then coded data bits, then the HARQ-ACK bits).  So a choice in design exists since the prior art is readily modifiable, there are obvious to try modifications with predicatable results being the outcome (ie. there are only a finite number of ways in which to order the data that is to be added to the frame/subframe/resource element(s) and they all lead to the same result of the data being multplexed and transmitted.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Earnshaw, such that thereafter assigning the coded HARQ-ACK bits and coded bits for transmission on respective second and third sets of resource elements in the PUSCH, to provide the ability to multiplex the data together in different orders for flexibility.
With regard to “..such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits.”, the examiner notes that Tiriola et al. or Lee et al. US 2013/0163521 teach multiplexing of the data (in a PUSCH channel) and not puncturing, which reads on the claim.  
i.  Tiirola et al. US 2017/0295564 teaches (figure 2) that data, CQI symbols, ACK/NACK symbos, etc. are multiplexed together:
[0020] LTE UL multiplexing in a case where UCI (Uplink Control Information) such as HARQ-ACK and CSI is multiplexed with PUSCH within the sub-frame, is depicted in FIG. 2. FIG. 2 illustrates control and data multiplexing within a SC-FDMA symbol (block). In order to maintain single carrier properties of a transmitted signal, data and different control symbols are multiplexed prior DFT. Data and different control fields (ACK/NACK, CQI/PMI, rank indicator) are coded and modulated separately before multiplexing them into the same SC-FDMA symbol block.  Using a selected symbol level multiplexing scheme, the ratio between the data symbols and control symbols is accurately adjustable within each SC-FDMA block. In the case of UCI on PUSCH with rank>1 (UL SU-MIMO defined in Rel-10), in an approach defined for ACK/NACK/RI, UCI is replicated to each layer, symbols are time-aligned, and layer/CW specific scrambling is performed. The approach defined for ACK/NACK/RI corresponds to rank=1 transmission with random pre-coding.   In the case of UCI on PUSCH with rank>1 (UL SU-MIMO defined in Rel-10), in an approach defined for CQI/PMI, UCI is transmitted within one CW, and mapping onto two layers in the case of rank=3 and rank=4 is performed.
ii.  Lee et al. 2013/0163521 teaches that various data is MULTIPLEXED together (and not punctured), ie. data, CSI, CQI, rank or precoding matrix and HARQ-ACK data into the PUSCH channel, which reads on the claim:
[0057] Uplink control information (UCI) transmitted from the UE to the BS is transmitted through a control channel or a data channel in an uplink subframe. When UCI is transmitted through a data channel, the UCI is multiplexed with data of the UE. For example, when there is a need to transmit channel state information (CSI) such as channel quality information (CQI), rank information (RI), or a precoding matrix information (PMI) and/or Acknowledgement (ACK)/Negative ACK (HARQ-ACK) in a subframe to which PUSCH transmission has been allocated, the UE may multiplex data (for example, UL-SCH data) with the CSI and/or the HARQ-ACK and transmit the multiplexed data to the BS through a PUSCH.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits, to provide the ability to not steal/rob bits from other data streams which can inherently cause problems/errors.
With further regard to claims 13 and 16, note that Earnshaw, the AAPA (pertinent but not cited) and Lee or Tiiriola all teach support for multiplexing Rank Indicator bits into the PUSCH channel:
EARNSHAW:  [0059] In the present system, for example, when the CSI information for two downlink carriers is multiplexed into a common PUCCH resource, the base station and the UE agree upon which bits of the information payload correspond to which CSI information. For example, the total payload size could consist of 8 information bits and two allocated resources for CSI, with the first 4 information bits representing the CQI value for a first carrier, and the second 4 information bits representing the CQI value for a second carrier. Alternatively, the total payload size could consist of 10 information bits and two allocated resources for CSI, with bits 1-4 representing the CQI value for the first carrier, bit 5 representing the RI (Rank Indicator) for the first carrier, bits 6-9 representing the CQI value for the second carrier, and bit 10 representing the RI for the second carrier. Other CSI field multiplexings are also possible, and could be configured via RRC signaling. 
AAPA (pertinent but not cited): [0017] In LTE, control information can also be carried in the PUSCH instead of the PUCCH. Thus, data and control information can be multiplexed in the PUSCH. The control information can include e.g.:   
- Channel state information (CSI) which may further be comprised of channel 
quality indicator (CQI) and precoding matrix indicator (PMI) bits 
- Rank indicator (RI) 
- HARQ-ACK feedback 
Coded RI bits are placed in PUSCH SCFDMA symbol #1, #5, #8 and #12 starting from the bottom. The REs occupied by the coded RI bits are avoided by the coded CSI and data bits. 

Tiirola (From Para #20) “..data and different control symbols are multiplexed prior DFT. Data and different control fields (ACK/NACK, CQI/PMI, rank indicator) are coded and modulated separately before multiplexing them into the same SC-FDMA symbol block”.

Lee (FROM Para #57):  “..When UCI is transmitted through a data channel, the UCI is multiplexed with data of the UE. For example, when there is a need to transmit channel state information (CSI) such as channel quality information (CQI), rank information (RI), or a precoding matrix information (PMI) and/or Acknowledgement (ACK)/Negative ACK (HARQ-ACK) in a subframe to which PUSCH transmission has been allocated, the UE may multiplex data (for example, UL-SCH data) with the CSI and/or the HARQ-ACK and transmit the multiplexed data to the BS through a PUSCH”.





As per claims 2 and 8, the combo teaches claim 1, wherein the multiplexing comprises:
 assigning the CSI bits for transmission on a first set of resource elements in the PUSCH, and 
thereafter assigning the coded HARQ-ACK bits for transmission on the second set of resource elements in the PUSCH, and 
thereafter assigning the coded data bits for transmission on the third set of resource elements in the PUSCH.   (See above which teaches that various design choices exist to re-arrange the order in which the data can be multiplexed and one skilled would arrive at a design that supports the order listed above).


As per claim 3 and 9 teaches claim 1, but is silent on wherein the multiplexing comprises assigning the CSI bits for transmission on a first set of resource elements in the PUSCH, and thereafter assigning the coded data bits for transmission on the third set of resource elements in the PUSCH, and thereafter assigning the coded HARQ-ACK bits for transmission on the second set of resource elements in the PUSCH.  
At least the AAPA teaches this manner of placing the coded bits into the resource elements, then the coded bits and finally the HARQ-ACK bits (AAPA teaches claim 3 Para #17, see right below “According to the LTE specifications TS 36.212, v13.0.0” which teaches placement of the CSI bits, then the coded data bits, then then the HARQ-ACK bits)


As per claims 4, 10 and 14, the combo teaches claim 2/8/12, wherein the multiplexing further comprises configuring an input for an interleaver, comprising the coded CSI bits, followed by the HARQ-ACK bits, followed by the coded data bits (See at least Kim in figure 4 who teaches a multiplexer/interleaver (#420/#430) that can achieve the order listed when combined with Earnshaw/AAPA teachings).  Again, there is a choice of design as to how one skilled would order the interleaving which is finite and obvious to try.



As per claim 5, 11 and 17 teaches claim 3/8/13/16, wherein the multiplexing further comprises configuring an input for an interleaver, comprising the coded CSI bits, followed by the coded data bits, followed by the HARQ-ACK bits.  
Kim teaches an “interleaving/multiplexing” function where the CSI bits and Data bits are multiplexed/interleaved and then followed by interleaving/multiplexing in the HARQ-ACK bits (figure 4, #420, #430).  NOTE further that the other references teach multiplexing, which is a synonym for interleaving.
With further regard to claims 14 and 17, note that Earnshaw and Tiirola/Lee all teach suport for Rank Indicator, hence Kim’s interleaving/multiplexing function would include the interleaving of the Rank Indicator as well (since it is included in Earnshaw’s/AAPA’s data stream/PUSCH channel – See Para #59).
NOTE that interleaving and multiplexing are synonymous (See Chung, from IDS US 2015/0189646, pertinent but not cited):.[0074] Channel interleaving multiplexes control information and UL-SCH data on PUSCH resources. More specifically, channel interleaving includes a process of mapping of control information and UL-SCH data to a channel interleaver matrix corresponding to PUSCH resources.




Claims 6, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw/Kim/{Tiirolo or Lee} and further in view of Koo.  
As per claims 6, 9, 12, 15 and 18, the combo teaches claim 1/7/13/16, but is silent on further comprising: 
determining whether the number of HARQ-ACK bits or coded HARQ-ACK bits is greater than a threshold value; and 
performing the multiplexing as a consequence of the determination.
Koo 2011/0205981 teaches using a threshold level and performing or not performing the HARQ ACK bits jointly:
  [0007] To address collision handling, if there is no collision between HARQ ACK/NACK and channel state information (CSI) for a subframe, CSI may be transmitted on PUSCH without data (only CSI) or PUCCH, but if there is a collision between HARQ ACK/NACK and CSI for a subframe, only HARQ ACK/NACK may be transmitted for this subframe, while no CSI may be transmitted. CSI may be dropped in such embodiments. Alternatively, in the event of a collision between HARQ ACK/NACK and CSI for a subframe, both HARQ ACK/NACK and CSI may be transmitted on PUSCH without data or PUCCH. In another alternative, HARQ ACK/NACK may be transmitted on PUCCH format 2 or DFT-S-OFDM-based format and CSI may be transmitted on PUSCH without data simultaneously or on PUSCH with data if data is present. In the event of a collision between ACK/NACK and positive SR in a same subframe, a WTRU may be configured to drop ACK/NACK and transmit only SR. The WTRU may be configured to drop ACK/NACK only if the HARQ ACK/NACK payload size exceeds a threshold that may be provided via higher layer signaling by the network or predetermined. These and additional aspects of the current disclosure are set forth in more detail below.
As seen above, HARQ ACK/NACK data and CSI data can be transmitted on PUSCH with/without data and collisions can occur.  Koo teaches that the WTRU/UE may drop ACK/NACK if the HARQ ACK/NACK payload exceeds a threshold, hence one skilled interprets that a threshold level can be used to determine if/when the HARQ ACK/NACK packets should (or should not) be included in the joint coding/multiplexing.
It would have been obvious to one skilled in the art at the time of the invention's filing, to modify Earnshaw such that it determines whether the number of HARQ-ACK bits or coded HARQ-ACK bits is greater than a threshold value AND performing the channel coding HARQ-ACK bits jointly with the CSI bits as a consequence of the determining, to provide a threshold level as to when the joint multiplexing should occur to alleviate any collision issues (or understand when collisions should/shouldn’t be an issue).

Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends as follows:
(Independent claim 13 or 16)  +  (claim 2 or 3)  +  (claim 4 or 5)  +  claim 6
Independent claims 13 and 16 include the Rank Indicator.  
>> To make independent claims 1 and 7 allowable using the above template, please include the Rank Indicator data bits as well.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414